Case 1:18-cv-12306-CM Document 162 Filed 08/22/19 Page 1of1

RICHARD D, EMERY
ANDREW G. CELLTI, IR.
MATTHEW BD, BRINCKERHOFF
JONATHAN §. ABADY
EARLS. WARD

TLANN M. MAAZEL

Hac R. LIEBERMAN

DANIEL J. KORNSTEIN

QO. ANDREW F. WILSON
ELIZABETH 5. SAYLOR \ j
KATHERINE ROSENFELD i i i
Desra L. GREENBERGER
ZOE SALZMAN

SAM SHAPIRO

 

By ECF

The Honorable Colleen McMahon
Chief United States District Judge
Southern District of New York
New York, New York 10007

EMERY CELLI BRINCKERHOFF & ABADY LLP

ATTORNEYS AT LAW

600 FIFTH AVENUE AT ROCKEFELLER CENTER

HO ENDORSED

10™ FLOOR
NEW YORK, NEW Yore 10020

TEL: (212) 763-5000
FAX: (212) 763-5001

DIANE L. HOUK
JESSICA CLARKE

ALISON FRICK,
DAVID LEBOWITZ
DouGLAS E. LIEB

ALANNA KAUFMAN
EMMA L. FREEMAN

DAVID BERMAN
ASHOK CHANDRAN

August 22, 2019
i a 6
cfr | 2215 yg tf
2 : f x ah f oho : Aim fe
a : 2 f bt ]

fe Pi

&

 

Re: Washington et al. v. City of New York et al., No. 18-CV-12306

Your Honor:

The parties have reached agreement in principle on a settlement of this case and
are in the process of finalizmg a term sheet, which is subject to the approval of the Albany

County Legisiature.

We therefore jointly request that the existing stay of the action be extended for an

additional 30 days until from September 23, 2019, subject to further additional extensions if the

Legislature has not acted by that time, and that all discovery deadlines and deadlines to answer
be adjourned sine die. The parties also respectfully request that the Court refrain from issuing a
30-day order of dismissal unless and until the Legislature has approved the proposed settlement

terms.

Respectfully submitted,
/s/

Douglas E, Lieb

c. All counsel of record (by ECF)

 

 

: “TLED: 4 é 4] k

 
